Citation Nr: 1610976	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2013, the appeal was remanded in order to afford the Veteran a Board hearing.  In January 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2014 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with PTSD.

2.  The competent evidence of record does not support a finding that the Veteran's diagnosed acquired psychiatric disability, panic disorder, had its clinical onset in service or is otherwise related to the Veteran's active duty.




CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and panic disorder, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in March 2010 and May 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the March 2010 and May 2010 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA treatment records, service treatment records (STRs), service personnel records, and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in September 2010 and July 2015, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination reports summarized herein are sufficient relative to the claim, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The September 2010 and July 2015 VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this claim has been consistent with said provisions.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-V).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2013).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

Here, the Veteran has asserted entitlement to service connection for an acquired psychiatric disorder to include PTSD, which he contends is due to his military service.  See, e.g. the January 2014 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted for the claimed psychiatric disorder to include PTSD.
Here, the Veteran asserts that he developed a psychiatric disorder, to include PTSD, as a result of stressful experiences during his military service including an injury that resulted in the loss of his right eye.  He has raised additional in-service stressors including witnessing the lead truck in a convoy hit a landmine, as well as seeing many dying and injured soldiers while he was confined to the hospital.  See, e.g., the January 2014 Board hearing transcript; see also the Veteran's stressor statement dated July 2010.

The Veteran's service records show that he served in the Republic of Vietnam from January 1970 to June 1970.  Service personnel records indicate that his military occupational specialty (MOS) was a combat construction specialist from January 1970 to April 1970, after which his MOS was changed to first cook.  The Board recognizes that the land mine explosion, which the Veteran claimed to witness, has not been confirmed.  However, to the extent that he claims to have experienced fear of hostile military activity in his role as a combat construction specialist, the Board finds these assertions to be credible.  Moreover, it is undisputed that the Veteran experienced a traumatic injury to his right eye during his service in the Republic of Vietnam that resulted in him losing the eye.  The Veteran's service personnel records also show that he was absent without leave (AWOL) for eight days in July 1970.  Notably, the Veteran's STRs are absent any documentation of psychological complaints or a diagnosed psychiatric disability.

VA treatment records dated in March 2003 document a diagnosis of generalized anxiety disorder (GAD).  VA treatment records dated in January 2004 indicated that the Veteran experienced panic attacks after he quit smoking.  VA treatment records continued to note the Veteran's treatment for panic attacks and panic disorder (see the VA treatment records dated May 2004 and October 2004) and demonstrated that the Veteran was repeatedly treated for complaints of anxiety.  See the VA treatment records dated January 2004, May 2004, December 2004, December 2005, March 2008, and June 2009.  Depression was noted in a July 2009 VA treatment record.

The Veteran was afforded a VA examination in September 2010, at which time the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria; rather, the examiner diagnosed the Veteran with panic disorder with mild agoraphobia.  However, the examination report seems to indicate that the examiner relied upon the PCL-M (PTSD Check List-Military) in rendering his diagnosis, rather than an assessment of the pertinent DSM-IV criteria.  The Board notes that, currently, a diagnosis must conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSIS AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (1994) (DSM V) criteria for PTSD.  38 C.F.R. § 4.125.  Moreover, the September 2010 VA examiner did not address whether the currently diagnosed acquired psychiatric disorder is due to the Veteran's traumatic injury to the right eye that occurred during his Vietnam service.  

Accordingly, the Veteran's claim was remanded by the Board in order for the Veteran to be afforded another VA examination with respect to the pending claim.

Pursuant to the September 2014 Board remand, the Veteran was afforded a VA examination in July 2015 at which time the examiner indicated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-V criteria.  The examiner explained that, "the [V]eteran witnessed serious injuries to fellow service members during his military service in Vietnam which meet Criterion A For a diagnosis of PTSD.  He does not, however, report clinically significant intrusive recollections (Criterion B), defensive avoidance behaviors (Criterion C), or negative mood or congitions (Criterion D)."  The examiner continued, "[h]is problems related to irritability and sleep disturbance are attributed to his history of panic disorder and alcohol abuse.  Based on the clinical interview and review of available records, the Veteran's current symptoms do not meet the DSM-V criteria for a diagnosis of PTSD."

Instead, the July 2015 examiner diagnosed the Veteran with panic disorder.  With respect to the question of nexus, the examiner concluded that the diagnosed panic disorder "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that "[t]he Veteran has [a] history of anxiety with panic attacks which meet the DSM-V criteria for a diagnosis of panic disorder.  He was initially diagnosed with panic disorder in November 2006.  There were no records of treatment for panic disorder prior to 2006."  The examiner continued, "[a] review of STRs showed no diagnosis o[r] treatment for anxiety disorder.  The Veteran's panic disorder is likely to be related to physical health problems and a pattern of alcohol abuse."  The examiner further opined, "[b]ased on the clinical interview and review of available records, there is no clinically significant evidence that the Veteran's current diagnosis of panic disorder had its onset in his military service or is related to his right eye injury incurred in service."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

Thus, the medical evidence of record shows that the Veteran does not meet the diagnostic criteria for PTSD.  Moreover, the currently diagnosed acquired psychiatric disorder is not due to the Veteran's military service.  Specifically, the Board finds the July 2015 VA examiner's opinion particularly probative as to the question of etiology, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the July 2015 VA examiner concluded that the Veteran's diagnosed panic disorder is not etiologically related to his military service.  The rationale was substantial, thorough, and based on the overall record.  The Board recognizes that the July 2015 VA examiner errantly indicated that the Veteran was initially treated for panic disorder in 2006; however, the VA treatment records show treatment for anxiety in 2003 and panic disorder in 2004.  Critically, this error does not compromise the probative value of the July 2015 VA opinion, as the conclusion was based upon an absence of a documented panic disorder for decades following the Veteran's February 1971 military discharge.

The Veteran has not produced a medical opinion to contradict the conclusions of the July 2015 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

As indicated above, the Veteran has submitted his own statements to support his contentions of service connection.  As a lay person, he is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that he is now claiming that he is diagnosed with PTSD, or that his diagnosed panic disorder is the result of his military service, the Veteran is not competent to comment as to the diagnosis or etiology of the claimed disorder here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed psychiatric disorder are contradicted by the findings of the July 2015 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted July 2015 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from an acquired psychiatric disorder, to include PTSD and panic disorder, which is related to his military service.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and panic disorder, is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


